UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 19-10527-IT

 

JEAN REGIS and VERLANDE REGIS,
on their own behalf and on behalf of their
minor children, M, J, and H,

Plaintiffs,
V.

WILLIAM GROSS, WILLIAM FEENEY,

MATTHEW PIEROWAY, JOHN DOES

1-10, and THE CITY OF BOSTON,
Defendants.

 

 

L.R. 16.1(D)(3) CERTIFICATE OF DEFENDANT, CITY OF BOSTON (INCLUDING
WILLIAM GROSS IN HIS OFFICIAL CAPACITY)!

Pursuant to L.R. 16(D)(3), counsel for the Defendant, City of Boston, hereby certifies that I have
conferred with the Defendant’s authorized representative:

(a) with a view to a budget for the litigation, from beginning to end, considering the costs of
alternative courses towards resolution; and

(b) the possible resolution of the dispute through ADR mechanisms such as those suggested
in L.R. 16.4.

[SIGNATURE ON FOLLOWING PAGE]

 

; Commissioner Gross is sued in his official capacity only. Suing a municipal employee in
his official capacity is the legal equivalent to suing the municipal employer; accordingly, the
claims against Gross and the City of Boston are one and the same. Dirrane v. Brookline Police
Dep’t, 315 F.3d 65, 71 (1st Cir. 2002).
Signature of Authorized Representative:

) me
? Oa, GB
Xe {i MAD HA z ( haps )
“Susan M. Weise (BBO#545455)
First Assistant Corp. Counsel
City of Boston Law Department
City Hall, Room 615
Boston, MA 02201
(617) 635-4040

Respectfully submitted,

DEFENDANTS CITY OF BOSTON & WILLIAM
GROSS
By their attorneys:

/s/ Nicole M. O’ Connor

Nicole M. O’Connor (BBO#675535)
Senior Assistant Corporation Counsel
Lena-Kate K. Ahern (BBO#688331)
Assistant Corporation Counsel

City of Boston Law Department
City Hall, Room 615

Boston, MA 02201

(617) 635-4039 (O’Connor)

(617) 635-4051 (Ahern)
Nicole.OConnor(@boston.gov
Lena-Kate.Ahern@boston.gov

CERTIFICATE OF SERVICE

[hereby certify that on July 9, 2019, I served a true copy of this document on the attorney
of record for all parties through the CM/ECF system.

/s/ Nicole M. O’Connor
Nicole M. O’Connor
